Matter of Rand (2021 NY Slip Op 04715)





Matter of Rand


2021 NY Slip Op 04715


Decided on August 18, 2021


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 18, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


2017-07906
2020-01840
2020-08023

[*1]In the Matter of Peter L. Rand, a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; Peter L. Rand, respondent. (Attorney Registration No. 2449569)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony, and to terminate disciplinary proceedings commenced under Appellate Division Docket Nos. 2017-07906 and 2020-01840. By decision and order on motion dated May 28, 2020, this Court immediately suspended the respondent from the practice of law, pursuant to 22 NYCRR 1240.9(a)(3) and (5), based upon the uncontroverted evidence that he misappropriated funds entrusted to him as a fiduciary and repeatedly failed to cooperate with the Grievance Committee's investigation into his conduct. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 19, 1992.

Catherine A. Sheridan, Hauppauge, NY (Michael Fuchs of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On October 14, 2020, the respondent pleaded guilty before the Honorable Fernando Camacho, Acting Justice of the Supreme Court, Suffolk County, to grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony, and grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony. The respondent also executed a plea agreement in which he consented, inter alia, to the court's issuance of restitution orders totaling the sum of $243,236.44.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his conviction of a felony and to terminate disciplinary proceedings commenced under Appellate Division Docket Nos. 2017-07906 and 2020-01840. Although duly served with the Grievance Committee's motion, the respondent has not submitted papers in response or requested additional time in which to do so.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of October 14, 2020, and the disciplinary proceedings commenced under [*2]Appellate Division Docket Nos. 2017-07906 and 2020-01840 are terminated.
LASALLE, P.J., MASTRO, RIVERA, DILLON and CHAMBERS, JJ., concur.
ORDERED that the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law and to terminate disciplinary proceedings commenced under Appellate Division Docket Nos. 2017-07906 and 2020-01840 is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Peter L. Rand, a suspended attorney, is disbarred, effective October 14, 2020, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Peter L. Rand, shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Peter L. Rand, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Peter L. Rand, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court